Exhibit 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (this “Amendment”) is entered into
this 28th day of April 2011, by and among Manhattan Bancorp (“MB”) and Bank of
Manhattan, N.A. (the “Bank”) (collectively referred to as the “Company”) on the
one hand, and Terry L. Robinson (“Employee”) on the other hand, on the basis of
the following.

 

WHEREAS, MB, the Bank and Employee are parties to an Employment Agreement dated
as of November 23, 2010 (the “Agreement”); and

 

WHEREAS, the parties desire to amend the Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the sufficiency of which is acknowledged, the parties hereby agree as follows:

 

1.             Definitions.  Except as otherwise provided herein, capitalized
terms used in this Amendment shall have the definitions set forth in the
Agreement.

 

2.             Amendment.  Section 6(b)(ii) of the Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:

 

“(ii)         If Employee’s employment is terminated under this Section without
Cause by the Company or for Good Reason by Employee, Employee shall be paid out
his Base Salary through the date of termination, any accrued but unused vacation
pay as of the date of termination, and any incurred but unreimbursed business
expenses.  In addition, if Employee’s employment is terminated under this
Section without Cause by the Company or for Good Reason by Employee at any time
after the date which is six months after the Effective Date and Employee
executes and does not revoke a waiver and release agreement in a form acceptable
to the Company, and any period for revocation expires, all occurring no later
than thirty-five (35) days following termination, then Employee shall be paid
separation pay equivalent to an additional twelve (12) months of salary based
upon the Employee’s then current annual Base Salary (“Separation Pay”).  The
Separation Pay, less applicable state and federal withholdings, shall be paid in
equal installments during a twelve month period on the Company’s regular payroll
dates (commencing with the first payroll date that is more than ten days
following termination).”

 

3.             Terms of Agreement.  Except as expressly modified hereby, all
terms, conditions and provisions of the Agreement shall continue in full force
and effect.

 

4.             Conflicting Terms.  In the event of any inconsistency or conflict
between the Agreement and this Amendment, the terms, conditions and provisions
of this Amendment shall govern and control.

 

5.             Entire Agreement.  This Amendment and the Agreement constitute
the entire and exclusive agreement between the parties with respect to the
subject matter hereof.  All previous discussions and agreements with respect to
this subject matter are superseded by the

 

--------------------------------------------------------------------------------


 

Agreement and this Amendment.  This Amendment may be executed in one or more
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.  Facsimile counterparts shall be
deemed to be originals.

 

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

 

 

DATED: April 28, 2011

EMPLOYEE

 

 

 

 

 

/s/ Terry L. Robinson

 

TERRY L. ROBINSON

 

 

 

 

DATED: April 28, 2011

Bank of Manhattan, N.A.

 

 

 

 

 

By:

/s/ Grant Couch

 

 

Grant Couch, Chairman of the Board

 

 

 

 

DATED: April 28, 2011

Manhattan Bancorp

 

 

 

 

 

By:

/s/ Grant Couch

 

 

Grant Couch, Chairman of the Board

 

2

--------------------------------------------------------------------------------

 

 